Title: To John Adams from John Quincy Adams, 7 April 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir,
7. April. 1801—

The gazette, of which you will find the first number enclosed, is intended to give you a concise & comprehensive view of the principal occurences in every part of Europe—My project is during the remainder of my stay here, to send you twice a month a similar sheet, comprizing a period of the same length of time. It will perhaps seldom give you news, but it will concentrate information, which you might not so readily collect from the desultory & interrupted notices dispersed in a variety of newspapers.
In the next number I shall mention, the death of the Emperor of Russia, which happened suddenly on the 24th: of last month—The news reached this place by a courier three days ago. It is very doubtful whether at this moment, it will prevent the war between G. Britain & the North; for the new Emperor will have strong reasons for holding himself pledg’d to the alliances so recently formed by his father, & cannot in honor abandon the powers, who would never have acceeded to the league, but at his urgent instigation.
I have received my dear mother’s letter, dated 21. Jany: & shall answer it immediately.
